DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 10, 11-13, 15-17, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal (WO 2008/052217) in view of Jaffre (US 2020/0396977), HUR et al. (US 2018/0279598), hereinafter Hur, and Crawley et al. (US 2015/0020437), hereinafter Crawley. 
Regarding claim 1, Kamal teaches (Fig. 2B) of an insect trapping system (Abstract, insect trap system), comprising:
a trapping container (housing 10) comprising:
a top; 
a bottom; 
at least one side wall, which together with the top and the bottom, defines an interior volume (container 10 has a top, bottom, and at least one side wall which together define an interior volume); and 
a diverter wall (funnel 25) that divides the interior volume to define a first chamber (Fig. 2A, first chamber with the end 28) and a second chamber (interior with trapping device 20), wherein distal edges of the diverter wall physically contact opposing surfaces of the at least one side wall (Annotated Fig. 1 below, distal edges of the diverter wall physically contacting opposing sides of the at least one side wall at a point by numeral 28 and at a point on the opposite side as denoted by the circles), wherein a window is formed in a vertex region of the diverter wall (end 27), 
an acoustic lure device (¶0023, attractant chamber 35 attracts insects to the trap and the lure can be sound signals), the acoustic lure device to output an acoustic tone for an insect population (¶0023, the sound signals would have one or more frequencies similar to that emitted by insects during mating season and/or other desirable frequencies). 
Kamal does not appear to teach of wherein the window is defined by a pair of opposing substantially parallel edges and connects the first chamber and the second chamber;
an acoustic lure device disposed within the first chamber between the entrance hole and the window, and
a support stand to physically support the trapping container, the support stand to function as a visual lure for the insect population.
Jaffre is in the field of (Fig. 2) insect traps and teaches of wherein the window (opening 212) is defined by a pair of opposing substantially parallel edges (Fig. 2) and connects the first chamber (outside environment) and the second chamber (cage 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Jaffre of wherein the window is defined by a pair of opposing substantially parallel edges and connects the first chamber and the second chamber in order to use sharper and sloped walls to narrow and direct insects through the funnel and into the center of the second chamber.  
Hur is in the field of insect traps and teaches of an acoustic lure device (¶0045, speaker 214 is an attraction device) disposed within the first chamber (inlet chamber 210) between the entrance hole (opening of chamber 210) and the window (narrowed path opening of tapered sides 232). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Hur of an acoustic lure device disposed within the first chamber between the entrance hole and the window in order to attract and direct the insect into the first chamber. 
Crawley is in the field of insect traps and teaches (Fig. 1) of a trapping container (insect control device 100) and a support stand (base 200) to physically support the trapping container (base 200 supports the trapping container 100), the support stand to function as a visual lure for the insect population (¶0033, the base 200 has a black color, which is used as a visual lure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Crawley to have a support stand with a visual lure for insects in order to lure insects visually to the vicinity of the trap where they can be readily captured.


    PNG
    media_image1.png
    244
    488
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 2A of Kamal
Regarding claim 2, Kamal as modified teaches of the invention in claim 1, but does not appear to teach wherein the trapping container is formed from a clear material or a translucent material.
Crawley teaches (Fig. 13) of wherein the trapping container (column 301) is formed from a clear material or a translucent material (¶0085, column 301 is clear or translucent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Crawley to have the trapping container formed from a clear material or a translucent material in order to view the inside of the container to see if insects are in the trap.

Regarding claim 4, Kamal as modified teaches of the invention in claim 1, and wherein the insect population comprises at least one of a sex of mosquitoes or a species of mosquitoes (¶0016, the invention captures mosquitoes, which Examiner notes would include at least one of a sex of mosquitoes or a species of mosquitoes).

Regarding claim 8, Kamal as modified teaches of the invention in claim 1, and further comprising: a controller (¶0017, processor 40 is a controller) comprising one or more processors (processor 40). 
Kamal does not appear to teach of one or more of:
a sensor package to detect when an insect passes through the entrance hole;
a transceiver device;
a memory module; or
an imaging device to capture images of the insect within the interior volume.
Hur is in the field of insect traps and teaches (Fig. 2A) of 
a controller (computing device 250) comprising one or more processors (processor 352), and one or more of:
a sensor package to detect when an insect passes through the entrance hole (¶0077, at block 810, the method 800 may include detecting, by one or more detectors 255, a presence of an insect or mosquito along the narrow path);
a transceiver device (¶0023, the WSMAIT device 100 can send and receive data using wired and/or wireless communications devices 125)
a memory module (¶0064, memory and hard drive devices 354, which can be RAM 356 or ROM 358, flash memory 360, and the like); or
an imaging device to capture images of the insect within the interior volume (¶0030 and 0037, video capture devices 140 and 284 that stores images in the WSMAIT device 200A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Hur to have a controller, one or more processors, a sensor package to detect insects, a transceiver device, a memory module, and an imaging device in order to track and reduce a population of mosquitoes or insects such that a technician does not have to hazardously count the insects by hands as motivated by Hur in para. 0002-0003.  

Regarding claim 10, Kamal as modified teaches of the invention in claim 8, and wherein the one or more processors (processors 352 incorporated from Hur) are configured to:
receive sensor data from the sensor package (¶0037 of Hur, WSMAIT device 200A from Hur receives data from the sensors 255); and
perform at least one action after receiving the sensor data (¶0039 of Hur, WSMAIT device 200A from Hur is configured to count the number of mosquitoes or insects using one or more detectors, report detection information locally through various feedback or input/output devices 257).

Regarding claim 11, Kamal as modified teaches of the invention in claim 10, and wherein the at least one action comprises determining a count of individual insects detected by the sensor package (¶0039 of Hur, WSMAIT device 200A from Hur is configured to count the number of mosquitoes or insects using one or more detectors via an insect population counter application 387).

Regarding claim 12, Kamal as modified teaches of the invention in claim 11, and wherein the at least one action further comprises at least one of storing the count locally within the memory module (¶0065 of Hur, Hur teaches that the memory module may store applications 380, which includes the insect population counter application 387 and would store the counts from the application within the memory module) or transmitting the count via the transceiver device to a remote computing system (¶0075, by using the GUI 700 and control buttons, the WSMAIT device can transmit the count to a particular device). 

Regarding claim 13, Kamal as modified teaches of the invention in claim 8, and wherein the one or more processors (processors 352 from Hur) are configured to:
activate the imaging device to capture images of insects within the interior volume (Fig. 2A, ¶0030 of Hur, video capture devices 140 and 284 may include video (camera) sensors and image sensors to capture images of insects within the interior volume);
activate the acoustic lure device to output the acoustic tone (¶0023 of Kamal, system 5 can generate sound signals through the processor 40);
cause transmission of output data via the transceiver device (¶0024-0025 of Hur, the WSMAIT device 100 can send data through the communications device 125); or
receive and store input data received via the transceiver device (¶0025-0026, the WSMAIT device 100 can receive and store data).

Regarding claim 15, Kamal as modified teaches of the invention in claim 1, and further comprising (Fig. 2A) an insect killing component (¶0017, trapping device 20 is configured to catch and/or kill insects). 
Kamal does not appear to teach of the insect killing component comprising at least one of a glue panel or an insecticide.
Crawley teaches of the insect killing component comprising at least one of a glue panel (¶0043-0045, outer face 410 is covered with an adhesive material or a substrate that has an adhesive characteristics to trap and kill insects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Crawley to have the insect killing component to be a glue panel in order to kill insects easily and prevent the insects from leaving the housing and to utilize an alternative means for trapping the insects that do not require the use of power so as to reduce operating costs.

Regarding claim 16, Kamal as modified teaches of the invention in claim 15, wherein the insect killing component (20) is disposed in the second chamber (second chamber past the funnel 25).

Regarding claim 17, Kamal as modified teaches of the invention in claim 15, and does not appear to teach of further comprising an imaging device disposed within the second chamber, the imaging device configured to capture images of insects within the second chamber.
Hur teaches of the insect trapping system further comprises an imaging device disposed within the second chamber (Fig. 2B, ¶0030, video images sensors 284 in the second chamber of the device 200A past the insolation elements 245), the imaging device configured to capture images of insects within the second chamber (¶0057, video sensor 284 captures video or image information of insects in the second chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Hur to have an imaging device within the second chamber in order to detect and capture images of insects as they enter the trap for monitoring and counting the insect population.

Regarding claim 36, Kamal as modified teaches of the invention in claim 1, but does not appear to teach of wherein the at least one side wall and the diverter wall of the trapping container are formed from a transparent or translucent material.
Crawley teaches of (Fig. 13) wherein the at least one side wall trapping container (side wall of column 301) are formed from a transparent or translucent material (¶0085, column 301 is clear or translucent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Crawley to make parts of the device a transparent or translucent material in order to view the inside of the container to see if insects are in the first and second chamber.

Regarding claim 37, Kamal as modified teaches of the invention in claim 1, but does not appear to teach of wherein the support stand is formed from an opaque dark-colored material.
Crawley teaches of wherein the support stand is formed from an opaque dark-colored material (¶0033, black color of the support stand 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Crawley of wherein the support stand is formed from an opaque dark-colored material in order to serve as a visual cue to attract insects as motivated by Crawley in ¶0074. 

Regarding claim 38, Kamal as modified teaches of the invention in claim 1, and wherein the diverter wall has a curved V- shape, with the vertex region being defined at a valley of the curved V-shape (Fig. 1A, funnel 25 is a curved V shape with the vertex region at the valley of the V-shape).

Regarding claim 39, Kamal as modified teaches of the invention in claim 38, and wherein the diverter wall is oriented with an interior of the curved V shape directed toward the entrance hole (Fig. 1A, interior of the top of the funnel 25 is directed toward the entrance hole).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamal (WO 2008/052217) as modified by Jaffre (US 2020/0396977), Hur (US 2018/0279598), and Crawley (US 2015/0020437), as applied to claim 1 above, and further in view of Katsuda (US 3,940,874). 
Regarding claim 3, Kamal as modified teaches of the invention in claim 1, but does not appear to teach wherein the entrance hole is formed as an inverted triangle, with a base leg at a first elevation and an apex at a second elevation that is below the first elevation.
Katsuda is in the field of insect traps and teaches (Fig. 8) of wherein the entrance hole (opening 2) is formed as an inverted triangle, with a base leg at a first elevation and an apex at a second elevation that is below the first elevation (opening 2 is an inverted triangle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Katsuda to have the entrance hole be an inverted triangle in order to selectively trap insects based on its peculiarities as motivated by Katsuda at Col. 1 lines 36-44, which Examiner notes can be for cockroaches or mosquitoes. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal (WO 2008/052217) as modified by Jaffre (US 2020/0396977), Hur (US 2018/0279598), and Crawley (US 2015/0020437), as applied to claim 4 above, and further in view of Durand et al. (US 2013/0025183), hereinafter Durand.
Regarding claim 5, Kamal as modified teaches of the invention in claim 4, but does not appear to teach of wherein the species of mosquitoes comprises at least one of Aedes aegypti or Aedes albopictus.
Durand is in the field of insect traps and teaches of an insect trap (Abstract, insect trap apparatus 10) wherein the species of mosquitoes comprises at least one of Aedes aegypti or Aedes albopictus (¶0023, the invention attracts and traps mosquitoes and other flying insects, including, but not limited to, Aedes aegypti, and Aedes albopicus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Durand to trap Aedes aegypti or Aedes albopicus in order to trap specific insects that are dominant in a region as motivated by Durand in ¶0141.

Regarding claim 6, Kamal as modified teaches of the invention in claim 4, and wherein one or more first properties of the acoustic tone (¶0023, the sound signals would have one or more frequencies similar to that emitted by insects during mating season and/or other desirable frequencies) and one or more second properties of the support stand are selected to attract insects (¶0033 and 0074 of Crawley, black color of the support stand 200 is selected to attract insects).
Kamal does not appear to teach of one or more second properties of the support stand are selected based at least in part on the species of mosquitoes.
Durand is in the field of insect traps and teaches of one or more second properties of the lure are selected based at least in part on the species of mosquitoes (¶0028 and 0140, certain embodiments of the insect trap are preferably more effective in attracting one or more species of mosquitoes such as the Aedes albopictus is more effectively attracted through a combination lure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Durand to selectively choose a property of the support stand based in part on the species of mosquitoes in order to effectively attract certain species of mosquitoes. 

Regarding claim 7, Kamal as modified teaches of claim 6 and wherein the one or more first properties of the acoustic tone comprise a frequency, a volume, or a duration (¶0023, the sound signals would have one or more frequencies similar to that emitted by insects during mating season and/or other desirable frequencies), and the one or more second properties of the support stand comprise a color or a height (¶0033 of Crawley, support stand 200 is black).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamal (WO 2008/052217) as modified by Jaffre (US 2020/0396977), Hur (US 2018/0279598), and Crawley (US 2015/0020437), as applied to claim 8 above, and further in view of Wolfram et al. (EP 0899701), hereinafter Wolfram. 
Regarding claim 9, Kamal as modified teaches of the invention in claim 8, but does not appear to teach wherein the sensor package comprises an infra-red sensor transmitter disposed at a first side of the entrance hole, an infra-red sensor receiver disposed at a second side of the entrance hole, and an optics lens disposed between the entrance hole and the infra-red sensor receiver.
Hur teaches of wherein the sensor package comprises an infra-red sensor transmitter disposed at a first side of the entrance hole (entrance hole in the center of the isolation elements 245) (Fig. 2B, detector 255 has an IR sensor 285) and an infra-red sensor receiver disposed at a second side of the entrance hole (¶0054, computing device 250 that stores and process the data from the detectors at a second side of the entrance hole). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Hur to have an infra-red sensor transmitter disposed at a first side of the entrance hole and an infra-red sensor receiver disposed at a second side of the entrance hole in order to immediately detect an insect when it enters the trap. 
Wolfram is in the field of detectors and optics and teaches (Fig. 6) of an optics lens disposed between the sensor (sensor 12) and the object to be detected (Fig. 4, object 16) (Page 3 para. 1, sensor 12 has a lens optics 7, which can be a large single frensel lens or a conventional large lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Wolfram to have an optics lens disposed between the entrance hole and the infra-red receiver in order to expand the detection range of the sensor as seen by the opening angle 13 in Fig. 4 of Wolfram. 

Claims 19-22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal (WO 2008/052217) in view of Jaffre (US 2020/0396977), and HUR et al. (US 2018/0279598), hereinafter Hur. 
Regarding claim 19, Kamal teaches of an apparatus, comprising (Fig. 2A):
a trapping container (housing 10) comprising a top, a bottom, and at least one side wall that together define an interior volume (container 10 has a top, bottom, and at least one side which together define an interior volume);
a diverter wall (funnel 25) positioned within the interior volume (diverter wall 25 is within the interior volume of the housing 10), the diverter wall dividing the interior volume to define a first chamber (first chamber with the end 28) and a second chamber (interior with trapping device 20),
wherein distal edges of the diverter wall physically contact opposing surfaces of the at least one side wall (Annotated Fig. 1 above, distal edges of the diverter wall physically contacting opposing sides of the at least one side wall at a point by numeral 28 and at a point on the opposite side as denoted by the circles),
wherein a window is formed in the diverter wall (end 27 is a window formed in the diverter wall 25) that connects the first chamber and the second chamber (end 27 connects the first and second chamber), and wherein an entrance hole is formed in the at least one side wall and allows access to the first chamber (when gate 30 is open, an entrance hole defined in at least one side wall allows access to the interior volume); and 
the acoustic lure device to output an acoustic tone (¶0023, attractant chamber 35 attracts insects to the trap and the lure can be sound signals).
Kamal does not appear to teach of wherein the window is defined by a pair of opposing substantially parallel edges; and
an acoustic lure device disposed within the first chamber between the entrance hole and the window. 
Jaffre is in the field of (Fig. 2) insect traps and teaches of wherein the window (opening 212) is defined by a pair of opposing substantially parallel edges (Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Jaffre of wherein the window is defined by a pair of opposing substantially parallel edges in order to use sharper and sloped walls to narrow and direct insects through the funnel and into the center of the second chamber.  
Hur is in the field of insect traps and teaches of an acoustic lure device (¶0045, speaker 214 is an attraction device) disposed within the first chamber (inlet chamber 210) between the entrance hole (opening of chamber 210) and the window (narrowed path opening of tapered sides 232). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Hur of an acoustic lure device disposed within the first chamber between the entrance hole and the window in order to attract and direct the insect into the first chamber.

Regarding claim 20, Kamal as modified teaches of the invention in claim 19, and further comprising (Fig. 2A) a controller located in the interior volume, the controller comprising one or more processors (¶0017, processor 40 is a controller within the interior volume).

Regarding claim 21, Kamal as modified teaches of the invention in claim 19, but does not appear to teach of further comprising a sensor package located in the first chamber adjacent to the entrance hole, the sensor package to detect when an insect passes through the entrance hole.
Hur teaches of further comprising (Fig. 2A) a sensor package (¶0077, at block 810, the method 800 may include detecting, by one or more detectors 255, a presence of an insect or mosquito along the narrow path) located in the chamber adjacent to the entrance hole (located in the chamber adjacent to the entrance hole by the isolation elements 245), the sensor package to detect when an insect passes through the entrance hole (¶0077, at block 810, the method 800 may include detecting, by one or more detectors 255, a presence of an insect or mosquito along the narrow path through the entrance hole).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Hur to have a sensor package in the first chamber adjacent to the entrance hole for detecting when an insect passes through the entrance hole in order to track and reduce a population of mosquitoes or insects such that a technician does not have to hazardously count the insects by hands as motivated by Hur in para. 0002-0003.  

Regarding claim 22, Kamal as modified teaches of the invention in claim 21, but does not appear to teach of further comprising a transceiver device to transmit sensor data from the sensor package to a remote computing system. 
Hur teaches of further comprising a transceiver device to transmit sensor data from the sensor package to a remote computing system (¶0023-0025, the WSMAIT device 100 report the data through the communications device 125 which can be connected to a remote computing system such as a web-based remote access or mobile devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Hur to have a transceiver device to transmit sensor data from the sensor package to a remote computing system in order to get data and operate the device remotely and prevent having to manually check on the amount of insects trapped in the device.

Regarding claim 25, Kamal teaches of a method, comprising (Fig. 2A):
providing a container (housing 10) that comprises a bottom (bottom that would lay on a surface) and a perimeter wall that encircles the bottom to define an interior volume (perimeter wall of housing 10 that encircles the bottom to define an interior volume);
installing a diverter wall (funnel 25) within the interior volume to define a first chamber (first chamber with the end 28) and a second chamber (interior with trapping device 20);
wherein distal edges of the diverter wall contact opposing surfaces of the perimeter wall (Annotated Fig. 1 above, distal edges of the diverter wall physically contacting opposing sides of the at least one side wall at a point by numeral 28 and at a point on the opposite side as denoted by the circles);
forming an entrance hole in the perimeter wall to enable access to the first chamber (when gate 30 is open, an entrance hole defined in the perimeter wall enables access to the first chamber);
forming a window (end 27) in the diverter wall (25) that connects the first chamber and the second chamber (window 27 connects the first and second chamber); and an acoustic lure (¶0023, attractant chamber 35 attracts insects to the trap and the lure can be sound signals).
Kamal does not appear to teach of wherein the window is defined by a pair of opposing substantially parallel edges; and installing an acoustic lure in the first chamber.
Jaffre is in the field of (Fig. 2) insect traps and teaches of wherein the window (opening 212) is defined by a pair of opposing substantially parallel edges (Fig. 2) and connects the first chamber (outside environment) and the second chamber (cage 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Jaffre of wherein the window is defined by a pair of opposing substantially parallel edges and connects the first chamber and the second chamber in order to use sharper and sloped walls to narrow and direct insects through the funnel and into the center of the second chamber.  
Hur is in the field of insect traps and teaches of an acoustic lure device (¶0045, speaker 214 is an attraction device) disposed within the first chamber (inlet chamber 210). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Hur of an acoustic lure device disposed within the first chamber in order to attract and direct the insect into the first chamber.

Regarding claim 26, Kamal as modified teaches of the invention in claim 25, and comprising (Fig. 2A) installing a lid (gate 30) on the container (housing 10) to enclose the interior volume (gate 30 encloses the interior volume).

Regarding claim 27, Kamal as modified teaches of the invention in claim 25, and further comprising (Fig. 2A) installing an insect killing component (trapping device 20) in the second chamber (trapping device 20 is in the second chamber).

Regarding claim 28, Kamal as modified teaches of the invention in claim 25, and further comprising (Fig. 2A) installing a controller (¶0017, processor 40 is a controller) in at least one of the first chamber or the second chamber (processor 40 is in the second chamber), the controller comprising one or more processors (processor 40).

Regarding claim 29, Kamal as modified teaches of the invention in claim 28, but does not appear to teach further comprising installing a sensor package in the first chamber at a location between the entrance hole and the acoustic lure, the sensor package to detect when an insect passes through the entrance hole.
Hur teaches (Fig. 2A) of installing a sensor package (¶0077, at block 810, the method 800 may include detecting, by one or more detectors 255, a presence of an insect or mosquito along the narrow path) in the chamber at a location between the entrance hole and the lure (detectors 255 are located in the chamber on the sides between the entrance hole formed by isolation elements 245 and the lure 290 as the insect move along the narrow path), the sensor package to detect when an insect passes through the entrance hole (¶0077, at block 810, the method 800 may include detecting, by one or more detectors 255, a presence of an insect or mosquito along the narrow path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Hur to have a sensor package in the first chamber at a location between the entrance hole and the acoustic lure, the sensor package to detect when an insect passes through the entrance hole in order to detect insects as soon as it passes through the entrance hole when they are lured by the acoustic lure.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kamal (WO 2008/052217) as modified by Jaffre (US 2020/0396977), and Hur (US 2018/0279598), as applied to claim 19 above, and further in view of Nyberg (US 11,116,199).
Regarding claim 23, Kamal as modified teaches of the invention in claim 19, but does not appear to teach wherein a first area on an exterior surface of the at least one side wall surrounding the entrance hole is coated with a light-colored material, and a second area on an interior surface of the at least one side wall surrounding the entrance hole is coated with a dark-colored material.
Nygerg is in the field of insect traps and teaches of (Fig. 1) wherein a first area on an exterior surface of the at least one side wall surrounding the entrance hole is coated with a light-colored material (Col. 3 lines 41-46, lines the outside sidewall 28 of the tray can be provided having a blue/white variegated exterior 32), and a second area on an interior surface of the at least one side wall surrounding the entrance hole is coated with a dark-colored material (Col. 3 lines 41-46, tray 12 preferably has a two-texture black interior).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to have a first area on an exterior surface of the at least one side wall surrounding the entrance hole to be coated with a light-colored material and a second area of an interior surface of the at least one side wall surrounding the entrance hole is coated with a dark-colored material in order to help attract mosquitoes as motivated by Nygerg at Col. 3 lines 41-46. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kamal (WO 2008/052217) as modified by Jaffre (US 2020/0396977), and Hur (US 2018/0279598), as applied to claim 19 above, and further in view of Crawley et al. (US 2015/0020437), hereinafter Crawley.
Regarding claim 24, Kamal as modified teaches of the invention in claim 19, and further comprising (Fig. 2A) an insect killing component (¶0017, trapping device 20 is configured to catch and/or kill insects) disposed within the second chamber (killing component 20 is in the second chamber of housing 10).. 
Kamal does not appear to teach of the insect killing component comprising at least one of a glue panel or an insecticide.
Crawley teaches of the insect killing component comprising at least one of a glue panel (¶0043-0045, outer face 410 is covered with an adhesive material or a substrate that has an adhesive characteristics to trap and kill insects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamal to incorporate the teachings of Crawley to have the insect killing component to be a glue panel in order to kill insects easily and prevent the insects from leaving the housing and to utilize an alternative means for trapping the insects that do not require the use of power so as to reduce operating costs.

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kamal does not teach of “distal edges [that] … physically contact opposing surfaces of the at least one side wall” or have a “vertex region” as amended claim 1 recites. The Examiner respectfully disagrees. 
As seen in Annotated Fig. 1 above, the distal edges of the funnel connects to the side wall of the second chamber at a point by numeral 28 and also on the opposite side of numeral 28 at another connection point. The vertex region of the funnel is where the sides converge to a point, which is the end 27. 
Applicant argues that Kamal does not teach of “defined by a pair of opposing substantially parallel edges”. Examiner agrees but notes that Jaffre was used to teach of this limitation as cited hereinabove. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647